NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200255-U

                                   Order filed April 1, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
      ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )       Appeal No. 3-20-0255
             v.                                        )       Circuit No. 18-CM-2491
                                                       )
      TROY B. GIVLER,                                  )       Honorable
                                                       )       John J. Pavich,
             Defendant-Appellant.                      )       Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Holdridge and Schmidt concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: (1) The evidence presented at trial was sufficient to support a conviction for
                  resisting a peace officer; (2) the court complied with Illinois Supreme Court Rule
                  431(b); and (3) the court properly denied defendant’s motion for directed verdict
                  and motion for judgment notwithstanding the verdict.

¶2          Defendant, Troy B. Givler, appeals his conviction of resisting a peace officer, arguing

     (1) the evidence was insufficient to find him guilty beyond a reasonable doubt; (2) the Will County

     circuit court improperly questioned the jury during voir dire; and (3) the court erred by denying

     his motion for directed verdict and motion for judgment notwithstanding the verdict. We affirm.
¶3                                          I. BACKGROUND

¶4          The State charged defendant by criminal complaint with resisting a peace officer (720 ILCS

     5/31-1(a) (West 2018)) in that he “knowingly resisted the performance of Richard Treece of an

     authorized act within his official capacity, being the arrest of [defendant], knowing *** Treece to

     be a peace officer engaged in the execution of his official duties, in that he tensed up and pulled

     away during handcuffing.” The State also charged defendant with disorderly conduct but dismissed

     the charge before trial.

¶5          During voir dire, the circuit court asked the potential jurors whether they understood and

     accepted the following: (1) defendant is presumed innocent; (2) the State must prove defendant’s

     guilt beyond a reasonable doubt; (3) defendant does not have to testify; and (4) if defendant does

     not testify that fact cannot be used against him. The court asked all jury members to raise their

     hands if they did not understand these concepts, and no one raised their hands. The court asked the

     parties to confirm for the record that no hands were raised.

¶6          Officer Doug Landano testified that on November 28, 2018, he was on patrol with Officer

     Joseph Gruben and another officer when they heard a call regarding a suspicious person in the

     Bolingbrook Meijer parking lot. The call said that there was someone in the parking lot acting

     strangely. Officer Richard Treece responded to the call, and Landano went as backup because he

     was in the area. Landano arrived at the scene and found Treece in the parking lot speaking with

     defendant. Treece asked Landano to speak with the complainants while Gruben remained with

     Treece. Landano spoke with two individuals who wanted defendant arrested. Based on the

     discussion with the complainants, Landano determined that a crime had occurred. He radioed

     Treece to arrest defendant.




                                                      2
¶7          Treece testified that he received a call regarding a disturbance in the Meijer parking lot

     where an individual was videotaping people near the Discount Tire lot. Upon arrival, Treece found

     defendant walking away from the area where the call was placed. When Treece attempted to

     question defendant about the incident, defendant pulled out his cell phone to record the interaction.

     Other officers arrived, and Gruben assisted Treece while Landano spoke with the complainants.

     Landano then radioed Treece to tell him that “there were complaints to be signed,” which Treece

     understood to mean that the complainants were willing to prosecute. Treece asked defendant to

     turn around and put his hands behind his back. Treece testified that initially defendant complied

     without being forced. Treece placed a handcuff on one of defendant’s wrists while Gruben held

     the other arm. Defendant then pulled away, brought back his elbow, and tried to walk away. In

     response, Treece and Gruben wrestled defendant to the ground and placed both his wrists in

     handcuffs. Treece testified that when defendant initially tried to pull away from them, Treece

     attempted to use a leg sweep but missed. Treece and Gruben spent approximately 10 seconds

     wrestling defendant to the ground. While on the ground, defendant was actively resisting the

     officers by pulling his hands away and putting them in front of his body, away from the officers.

¶8          When the State rested its case, defendant moved for a directed verdict, arguing that the

     State failed to prove defendant “knowingly resisted” the officers. The State argued that it provided

     enough evidence to meet all elements of the crime. The court denied defendant’s motion.

¶9          Defendant testified he initially cooperated with the officers when Treece told him he was

     under arrest, but when the officers attempted to handcuff him, he experienced discomfort from a

     prior injury in his right arm. Defendant stated that he felt the discomfort when Gruben “twisted”

     his arm and that: “[He] was in a compromised position to where [he] couldn’t pull away using my




                                                      3
       wrist, so [he] dropped [his] shoulder and straightened [his] arm out to the point where [he] could

       pull it away.”

¶ 10          In its rebuttal, the State called Gruben to testify. Gruben testified that he assisted in

       defendant’s arrest. Treece placed a handcuff on defendant’s left wrist, and defendant pulled his

       right arm away from Gruben. Gruben placed defendant’s wrist behind his back without twisting

       his arm so that Treece could place the other handcuff on defendant’s wrist. When defendant pulled

       away, Gruben and Treece were not able to immediately move defendant to the ground because he

       was actively resisting them by pulling away and tensing his muscles.

¶ 11          Defendant renewed his motion for a directed verdict at the close of the State’s rebuttal.

       Defendant argued that the complaint charged defendant with resisting Treece’s arrest, but the

       testimony reflected that defendant pulled his arm away from Gruben. The State argued that a joint

       arrest occurred. The court again denied defendant’s motion.

¶ 12          The jury found defendant guilty of resisting a peace officer. Defendant filed a motion for

       judgment notwithstanding the verdict or for a new trial. At a hearing on the motion, defendant

       argued that the complaint charged him with an act against a different officer than what the evidence

       showed at trial. The court denied defendant’s motion, holding that the officers were conducting a

       joint arrest, and both officers could have been named as the victim. Additionally, the court noted

       that any defects in the charging document were immaterial as it did not change trial strategy or

       otherwise surprise defendant.

¶ 13          The court sentenced defendant to the minimum sentence, 2 days in jail, with credit for time

       already served, 48 hours of community service, and 24 months’ conditional discharge. Defendant

       appealed.

¶ 14                                             II. ANALYSIS


                                                        4
¶ 15                                     A. Sufficiency of the Evidence

¶ 16          Defendant first argues that the State failed to prove beyond a reasonable doubt that he

       resisted a peace officer. In a challenge to the sufficiency of the evidence, we will not retry

       defendant. People v. Collins, 106 Ill. 2d 237, 261 (1985). “ ‘[T]he relevant question is whether,

       after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

       could have found the essential elements of the crime beyond a reasonable doubt.’ ” (Emphasis in

       original.) Id. (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). All reasonable inferences

       in favor of the State are allowed but unreasonable or speculative inferences are not permissible.

       People v. Cunningham, 212 Ill. 2d 274, 280 (2004). When evaluating the sufficiency of the

       evidence, we will defer to the trier of fact on matters of witness credibility, or the weight afforded

       to each witness’s testimony. People v. Carraro, 67 Ill. App. 3d 81, 85 (1979).

¶ 17          Defendant was convicted of resisting a peace officer. To sustain defendant’s conviction,

       the State must prove beyond a reasonable doubt that defendant “knowingly resist[ed] or

       obstruct[ed] the performance by one known to the person to be a peace officer, firefighter, or

       correctional institution employee of any authorized act within his or her officially capacity.” 720

       ILCS 5/31-1(a) (West 2018).

¶ 18          Here, the complaint alleged that defendant resisted Treece, and that Treece’s authorized

       act was effectuating defendant’s arrest. Defendant contends that the State failed to satisfy its

       burden to prove that Treece engaged in any “authorized” act because the underlying reason for the

       arrest, a disorderly conduct charge, was dismissed and not discussed at trial.

¶ 19          The authorized act of a peace officer is a necessary element of the offense; it must be

       alleged specifically in the complaint and cannot be stated in general terms. See People v. Stoudt,

       198 Ill. App. 3d 124, 128 (1990) (holding that a complaint stating that defendants knew the officer


                                                         5
       “to be a peace officer engaged in the execution of his official duties” is too general). Regarding

       resisting a peace officer,

                         “[u]nder section 7-7 of the Criminal Code of 2012 (720 ILCS 5/7-7 (West 2018)),

                         ‘[a] person is not authorized to use force to resist an arrest which he knows is being

                         made *** by a peace officer *** even if he believes that the arrest is unlawful and

                         the arrest is in fact unlawful.’ Accordingly, an arrest is considered an ‘authorized

                         act’ for the purposes of section 31-1 even if it was an unlawful arrest.” People v.

                         Borders, 2020 IL App (2d) 180324, ¶ 51.

       Physical acts of resistance support a resisting a peace officer charge, even when the underlying

       charge is unwarranted. People v. Thompson, 2012 IL App (3d) 100188, ¶ 13. Further, an officer

       may not make an arrest unless he believes there is probable cause to justify the arrest. People v.

       Carroll, 133 Ill. App. 2d 78, 80-81 (1971). The officer must make the initial determination, and

       because his position gives him the authority to make an arrest, an accused may not physically resist

       the arrest. Id.

¶ 20           Here, Treece’s testimony outlined why he believed he and Gruben had probable cause to

       conduct the arrest. Treece testified that he believed he could arrest defendant, because Landano

       radioed him and told him there were complaints to be signed. This statement indicated to Treece

       that a crime had been committed and to proceed with the arrest. After Treece initiated the arrest,

       defendant resisted by pulling his arm away and attempting to move away from the officers.

       Defendant’s actions forced the officers to wrestle defendant to the ground to effectuate the arrest.

       Thus, the evidence proved beyond a reasonable doubt that defendant resisted a peace officer. The

       fact that the charge defendant was arrested for, disorderly conduct, was eventually dismissed is

       immaterial. See Borders, 2020 IL App (2d) 180324, ¶ 51.


                                                           6
¶ 21          Defendant also argues that the complaint states that he resisted Treece, but the evidence

       presented at trial showed that if defendant resisted any officer, it was Gruben and not Treece. The

       evidence established that the officers were conducting a joint arrest, and therefore, defendant’s act

       or resisting either officer named in the complaint is sufficient. Second, even if the officers were

       not conducting a joint arrest, this potential defect in the charging instrument is not fatal. In People

       v. Montgomery, 96 Ill. App. 3d 994, 998 (1981), the defendant was charged with aggravated assault

       and resisting a peace officer, with the complaint alleging that he pointed a weapon at Officer

       Romano. Id. The evidence at trial showed that Montgomery pointed his weapon at Officer

       Crescenti. Id. The court held that the defect in the indictment was immaterial, because

                      “defendant has not shown that he was prejudiced in making his defense by the

                      variance between the charge and the proof. *** [H]e has not claimed that the

                      language of the complaint induced him to withhold evidence. Nor has he alleged

                      *** that his defense turned upon the language used in the complaint. *** Had the

                      complaint charged that he assaulted Officer Crescenti rather than Officer Romano,

                      his defense would have remained unchanged.” Id.

       Like Montgomery, the instant defendant failed to demonstrate that his defense would have changed

       if the criminal complaint named Gruben instead of Treece as the officer whom defendant resisted.

       Defendant’s defense was that he did not resist a peace officer at all, not that he did not resist Treece

       specifically. Therefore, the State presented sufficient evidence to prove beyond a reasonable doubt

       that defendant resisted a peace officer.

¶ 22                                              B. Zehr Principles

¶ 23          Defendant argues that the circuit court erred in asking jurors collectively to raise a hand if

       anyone did not understand or accept each of the principles stated in Illinois Supreme Court Rule


                                                           7
       431(b) (eff. July 1, 2012) rather than to ask each juror individually for an oral response. Defendant

       concedes that he forfeited this argument by failing to raise it in the circuit court, but he contends

       that this court should review his claim under the plain error doctrine. The first step of plain error

       review is to determine whether error occurred. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).

¶ 24          Illinois Supreme Court Rule 431(b) states:

                      “The court shall ask each potential juror, individually or in a group, whether that

              juror understands and accepts the following principles: (1) that the defendant is presumed

              innocent of the charge(s) against him or her; (2) that before a defendant can be convicted

              the State must prove the defendant guilty beyond a reasonable doubt; (3) that the defendant

              is not required to offer any evidence on his or her own behalf; and (4) that if a defendant

              does not testify it cannot be held against him or her; however, no inquiry of a prospective

              juror shall be made into the defendant’s decision not to testify when the defendant objects.

                      The court’s method of inquiry shall provide each juror an opportunity to respond to

              specific questions concerning the principles set out in this section.” Ill. S. Ct. R. 431(b)

              (eff. July 1, 2012).

¶ 25          The rule “mandates a specific question and response process.” People v. Thompson, 238

       Ill. 2d 598, 607 (2010); see also People v. Magallanes, 409 Ill. App. 3d 720, 730 (2011) (“Rule

       431(b) requires the trial court to address all four Zehr principles in a manner that allows each

       venireperson an opportunity to respond whether he or she understands and accepts those

       principles.”). Asking potential jurors to raise their hands if they disagree or do not understand the

       principles, and then reflecting on the record that no hands were raised, satisfies the rule. See

       Magallanes, 409 Ill. App. 3d at 729-30; People v. Strickland, 399 Ill. App. 3d 590, 602 (2010).




                                                        8
¶ 26           Here, the circuit court read the Rule 431(b) principles to the prospective jurors and asked

       that they raise a hand if they did not understand or accept one of the principles. The court,

       prosecutor, and defense counsel confirmed for the record that no one raised a hand. It is well settled

       that the court can ask questions to potential jurors as a group. Further, Rule 431(b) does not require

       that responses be oral rather than by a show of hands. People v. Birge, 2021 IL 125644, ¶ 27. The

       procedure followed by the circuit court was all that was necessary by the plain language of the

       rule, and therefore no error occurred. Since the method of response did not constitute error, it

       cannot constitute plain error. See People v. Rinehart, 2012 IL 111719, ¶ 21.

¶ 27           C. Motion for a Directed Verdict and Judgment Notwithstanding the Verdict

¶ 28           Defendant argues the circuit court erred in denying his motions for a directed finding and

       judgment notwithstanding the verdict. We review de novo a court’s ruling on a motion for directed

       verdict and a motion for judgment notwithstanding the verdict. Lawlor v. North American Corp.

       of Illinois, 2012 IL 112530, ¶ 37. While these motions are made at different stages of the trial

       process, “they raise the same questions and are governed by the same rules of law.” Id. These

       motions require the circuit court to consider only whether a reasonable mind could fairly conclude

       the guilt of the accused beyond a reasonable doubt, considering the evidence in a light most

       favorable to the State. See People v. Withers, 87 Ill. 2d 224, 230 (1981). “A motion for a directed

       verdict asserts only that as a matter of law the evidence is insufficient to support a finding or verdict

       of guilty.” Id. In moving for a directed verdict, the defendant admits the truth of the facts stated in

       the State’s evidence for purposes of the motion. People v. Tibbs, 57 Ill. App. 3d 1007, 1012 (1978).

       The circuit court does not pass upon the weight of the evidence or the credibility of the witnesses

       in testing the sufficiency of the evidence to withstand a motion for a directed verdict. Id. at 1013.

       In other words, a motion for a directed verdict of not guilty asks whether the State’s evidence could


                                                          9
       support a verdict of guilty beyond a reasonable doubt, not whether the evidence does in fact support

       that verdict. People v. Connolly, 322 Ill. App. 3d 905, 914 (2001).

¶ 29          Likewise, a motion for judgment notwithstanding the verdict should only be granted in

       instances where the State’s evidence, when viewed in a light most favorable to the State, is

       insufficient to support a finding or verdict of guilty. People v. Easter, 102 Ill. App. 3d 974, 981

       (1981). The standard for entry of a judgment notwithstanding the verdict is high and not

       appropriate unless the evidence “ ‘so overwhelmingly favors [defendant] that no contrary verdict

       based on that evidence could ever stand.’ ” Maple v. Gustafson, 151 Ill. 2d 445, 453 (1992)

       (quoting Pedrick v. Peoria & Eastern R.R. Co., 37 Ill. 2d 494, 510 (1967)).

¶ 30          Our analysis of the motion for a directed verdict is identical to the analysis applied above

       to the sufficiency of the evidence to support a finding of guilty. The only difference is that we must

       now only consider the evidence in the State’s case-in-chief and not in its rebuttal. From our review,

       we find that the circuit court did not err in denying defendant’s motion for directed verdict, as the

       evidence the State presented, viewed in the light most favorable to the State, could lead a

       reasonably mind to find defendant guilty beyond a reasonable doubt. See Connolly, 322 Ill. App.

       3d at 914. The State presented evidence supporting each element of resisting a peace officer, such

       that the cause could be presented to a jury. Specifically, the State’s evidence showed that defendant

       resisted Gruben and Treece when they attempted to place him under arrest. Defendant pulled his

       arm away as the officers attempted to place him in handcuffs and then moved away from the

       officers forcing the officers to wrestle defendant to the ground to effectuate the arrest. Therefore,

       the court properly denied defendant’s motion for directed verdict. Further, the court did not err by

       denying defendant’s motion for judgment notwithstanding the verdict, as the evidence presented




                                                        10
       did not favor defendant so overwhelmingly that no contrary verdict based on the evidence could

       stand. See Thornton v. Garcini, 237 Ill. 2d 100, 107 (2010).

¶ 31                                         III. CONCLUSION

¶ 32          The judgment of the circuit court of Will County is affirmed.

¶ 33          Affirmed.




                                                      11